FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FULFILLMENT SERVICES INC.,             
                Plaintiff-Appellant,
                 v.                          No. 06-15970
UNITED PARCEL SERVICE, INC.
(UPS-Parent); UNITED PARCEL                   D.C. No.
                                           CV-05-00538-DCB
SERVICE, INC. (UPS-NY); and
UNITED PARCEL SERVICE, INC.
(UPS-OH),
              Defendants-Appellees.
                                       

FULFILLMENT SERVICES INC.,             
                 Plaintiff-Appellee,
                v.                           No. 07-15006
UNITED PARCEL SERVICE, INC.
(UPS-Parent); UNITED PARCEL                   D.C. No.
                                           CV-05-00538-DCB
SERVICE, INC. (UPS-NY); and
                                              OPINION
UNITED PARCEL SERVICE, INC.
(UPS-OH),
            Defendants-Appellants.
                                       
        Appeal from the United States District Court
                 for the District of Arizona
         David C. Bury, District Judge, Presiding
                  Argued and Submitted
       February 13, 2008—San Francisco, California
                     Filed June 9, 2008
  Before: Barry G. Silverman, M. Margaret McKeown, and
            Richard C. Tallman, Circuit Judges.
                            6489
6490   FULFILLMENT SERVICES INC. v. UPS
        Opinion by Judge McKeown
6492          FULFILLMENT SERVICES INC. v. UPS


                         COUNSEL

Paul D. Cullen, Sr., The Cullen Law Firm, Washington, Dis-
trict of Columbia, for the plaintiff-appellant-cross-appellee.

Gregory B. Koltun, Morrison & Foerster LLP, Los Angeles,
California, for the defendants-appellees-cross-appellants.
               FULFILLMENT SERVICES INC. v. UPS            6493
                          OPINION

McKEOWN, Circuit Judge:

   The Interstate Commerce Act (“ICA”) was adopted to bring
uniformity to shipping regulations previously governed by
inconsistent state laws. George W. Wright, Slouching Toward
a Morass: The Case For Preserving Complete Carmack Pre-
emption, 1 DePaul Bus. & Com. L.J. 177 (2003). Historically,
the Interstate Commerce Commission had responsibility for
enforcing the ICA. Continuing the deregulation initiatives
begun in the 1970s and early 1980s, in 1995 Congress passed
the Interstate Commerce Termination Act (“Termination
Act”), which abolished the Interstate Commerce Commission
and transferred primary responsibility for enforcement of the
ICA to the Surface Transportation Board (the “Board”). The
Motor Carrier Act (“MCA”) is among the ICA provisions
whose enforcement was transferred under the Termination
Act.

   This case concerns the availability of a private civil remedy
for violations of the MCA, specifically establishment of ship-
ping rates in the trucking industry. In particular, we consider
whether, under § 14704(a)(2), a private party can sue for vio-
lations of § 13703. See 49 U.S.C. § 14704(a)(2); 49 U.S.C.
§ 13703. We hold that § 14704(a)(2) provides for a private
cause of action, but that a plaintiff must allege actual damages
arising from the violation in order to state a claim success-
fully.

                         BACKGROUND

   United Parcel Service (“UPS”) describes itself as “the
world’s largest package delivery company.” As a motor car-
rier transporting goods interstate, UPS is subject to the juris-
diction of the Secretary of Transportation and the Board and
is governed by certain substantive provisions of the MCA. See
49 U.S.C. § 13501. Fulfillment Services, Inc., a freight ship-
6494            FULFILLMENT SERVICES INC. v. UPS
ping company, alleges that UPS violated one of these provi-
sions, namely 49 U.S.C. § 13703.

   Section 13703 provides that a motor carrier “may enter into
an agreement with one or more [other] carriers to establish . . .
joint rates,” and that such agreements “may be made and car-
ried out . . . and the antitrust laws . . . do not apply to parties
or other persons with respect to making or carrying out the
agreement.” 49 U.S.C. § 13703(a)(1), (6). Subsection (f)
requires that “[a] motor carrier . . . whose . . . rates [or] classi-
fications . . . are determined or governed by publications
established under agreements approved under this section
must participate in the determining or governing publication
for such provisions to apply.” 49 U.S.C. § 13703(f) (emphasis
added). In other words, § 13703 provides an exception from
antitrust liability to carriers for collective rate and classifica-
tion setting, provided they meet certain conditions. The sub-
ject of this appeal is UPS’s “Hundredweight Service,” which
Fulfillment alleges runs afoul of § 13703(f).

   According to UPS, its Hundredweight Service entitles ship-
pers to lower rates if they send multiple packages to the same
location on the same day. At the time UPS introduced its
Hundredweight Service in 1988, it participated in the National
Motor Freight Classification (“NMFC”), a collectively com-
piled rate classification publication covered by § 13703.
Through item 2000 of its General Tariff, UPS incorporated
the NMCF’s 100 Series (“NMCF Classification”) as part of
its pricing mechanism, and referenced the NMCF Classifica-
tion in the published rates for its Hundredweight Service. In
October 2000, UPS ceased participating in the NMCF, and
stopped listing NMCF as a “governing publication.” Notwith-
standing these changes, UPS’s Hundredweight Service tariffs
continued to refer to the NMCF Classification until mid-2004.

   Under the NMFC Classification, commodities carried by
truck have a “classification rating” ranging from class 50 to
class 500, based primarily on their density. Articles with the
                 FULFILLMENT SERVICES INC. v. UPS                   6495
heaviest density, such as books and ingots, fall in Class 50,
whereas the lightest items, such as ping pong balls, are
assigned Class 500. Fulfillment claims that UPS’s tariff, even
after it withdrew from NMFC publication, continued to refer
to classes 50-125 and that UPS restricted its Hundredweight
Service to commodities in those classes.1

   Fulfillment filed this putative class action on behalf of itself
and others who shipped parcels using UPS’s Hundredweight
Service between October 28, 2000, and July 14, 2004, claim-
ing that UPS’s continued reference to the NMCF Classifica-
tion violated § 13703(f). The suit asked for a declaratory
judgment that Item 2000 of UPS’s tariff became void and
unenforceable when UPS withdrew from participation in
NMCF. Fulfillment also sought relief under 49 U.S.C.
§ 14704(a)(2), alleging that this provision allows private par-
ties to sue for violations of the MCA, including violations of
§ 13703.

   The district court granted UPS’s motion to dismiss because
“liability under § 13703 does not extend beyond antitrust vio-
lations.” The district court denied UPS’s motion for attorney’s
fees under 49 U.S.C. § 14707(e), holding both that it lacked
jurisdiction to award fees, because it had dismissed the under-
lying suit for lack of standing, and that § 14707(e) requires
only that attorney’s fees be awarded to prevailing plaintiffs,
not defendants such as UPS. Fulfillment now appeals the dis-
missal of its suit, and UPS cross appeals the denial of attor-
  1
    The result, according to Fulfillment, was to limit service under low
rates to the heaviest items and avoid transporting bulky but light commod-
ities like ping pong balls. Although UPS disputes that its Hundredweight
Service tariff was limited to these classes or was determined with refer-
ence to the NMFC, we do not address this factual challenge at this stage
of the proceedings. Instead, on this motion to dismiss, we must presume
that the general allegations in the complaint encompass the specific facts
necessary to support those allegations. Lujan v. Nat’l Wildlife Fed’n, 497
U.S. 871, 889 (1990).
6496           FULFILLMENT SERVICES INC. v. UPS
ney’s fees. We affirm the district court, although we differ in
our analysis.

                           ANALYSIS

  I.   STANDING

   This case was briefed to us as presenting the question
whether Fulfillment stated a claim under § 13703. Only in a
supplemental submission just before oral argument did UPS
shift ground and seek to cast its argument in terms of stand-
ing. Of course, we do not rely on the parties to raise an issue
of standing. See Bates v. United Parcel Service, Inc., 511 F.3d
974, 985 (9th Cir. 2007) (en banc) (“Standing is a threshold
matter central to our subject matter jurisdiction. We must
assure ourselves that the constitutional standing requirements
are satisfied before proceeding to the merits.”).

   [1] The question of Article III standing “is related only to
whether the dispute sought to be adjudicated will be presented
in an adversary context and in a form historically viewed as
capable of judicial resolution.” Ass’n of Data Processing
Serv. Orgs. v. Camp, 397 U.S. 150, 151-52 (1970) (quoting
Flast v. Cohen, 392 U.S. 83, 101 (1968)). Although there are
three requirements for Article III standing—injury, causation,
and redressability—only the injury component is in serious
contention here. Vt. Agency of Natural Res. v. United States
ex rel Stevens, 529 U.S. 765, 771 (2000).

   [2] To suffice for Article III standing, an injury must be “a
harm that is both ‘concrete’ and ‘actual or imminent, not con-
jectural or hypothetical.’ ” Id. (quoting Whitmore v. Arkansas,
495 U.S. 149, 155 (1990)). The injury required by Article III
can exist solely by virtue of “statutes creating legal rights, the
invasion of which creates standing.” Warth v. Seldin, 422 U.S.
490, 500 (1975) (quoting Linda R.S. v. Richard D., 410 U.S.
614, 617, n.3 (1973)). “Essentially, the standing question in
such cases is whether the constitutional or statutory provision
                  FULFILLMENT SERVICES INC. v. UPS                      6497
on which the claim rests properly can be understood as grant-
ing persons in the plaintiff’s position a right to judicial relief.”
Id.

  Although in some cases, it may seem difficult to separate
where standing ends and analysis of the cause of action
begins, the Supreme Court has provided guidance on this
point: “It is firmly established in our cases that the absence of
a valid (as opposed to arguable) cause of action does not
implicate subject-matter jurisdiction, i.e., the court’s statutory
or constitutional power to adjudicate the case.” Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 89 (1998). The Court
went on to note that the scope of a statutory right of action
“goes to the merits and not to statutory standing.” Id. at 92.

   [3] Stripped to its essence, Fulfillment’s claim is that UPS
violated § 13703 by charging an unlawful rate and Fulfillment
is entitled to an award of damages, including disgorgement.2
Fulfillment’s claim is founded on a colorable construction of
the related statutes. Its alleged injury is being subjected to an
unlawful tariff and, as in Citizens for a Better Environment,
“[i]t would have been a different matter if the relief requested
. . . would not have remedied their injury in fact; but it of
course would.” 523 U.S. at 96.

   [4] To be certain, not all statutes endow rights on a given
plaintiff, the infringement of which is sufficient to support
standing. See Fernandez v. Brock, 840 F.2d 622, 630 (9th Cir.
1988) (stating that “a plaintiff who merely claims that a
defendant violated a statutory duty does not necessarily sat-
isfy the requirement of injury in fact in article III”). Neverthe-
  2
    UPS suggests that Fulfillment’s alternate assertion that UPS’s rates
were “void” is based on a misguided attempt to apply the outdated “void-
for-non-participation” doctrine. Because the important aspect of Fulfill-
ment’s claim for standing purposes is that the rates were “unlawful,” not
that this characterization rendered them void, we need not delve into this
dispute. Suffice it to say that Fulfillment alleges a violation of a statutory
right.
6498           FULFILLMENT SERVICES INC. v. UPS
less, as we explain below, because Congress has enacted
specific legislation, namely § 14704(a), establishing a private
cause of action for violations of the MCA, including viola-
tions of § 13703, we must infer that it intended § 13703 to
create such rights. See Cal. Cartage Co., Inc. v. United States,
721 F.2d 1199, 1203 (9th Cir. 1983) (holding that once it is
established that a private cause of action exists, our inquiry
shifts from whether Article III standing exists to whether pru-
dential standing concerns are satisfied).

   [5] Neither is prudential standing a barrier to Fulfillment’s
claims. Most important here, the doctrine of standing “con-
cerns, apart from the ‘case’ or ‘controversy’ test, the question
whether the interest sought to be protected by the complainant
is arguably within the zone of interests to be protected or reg-
ulated by the statute.” Ass’n of Data Processing, 397 U.S. at
153. As a shipper subject to pricing arrangements governed
by the MCA, Fulfillment’s interest in being charged a legiti-
mate tariff is precisely the sort of interest protected by
§ 13703. While § 13703 also serves to benefit motor carriers
by creating a fair harbor for collective pricing arrangements,
this scheme simply evidences that Congress sought to protect
both interests, by striking a balance between the two.

  II.   SECTION 14704(a) CREATES A PRIVATE CAUSE             OF
        ACTION FOR VIOLATIONS OF § 13703

   [6] We have previously held that § 14704(a)(2) creates a
private cause of action for violations of the MCA and its
attendant regulations, and neither party disputes this basic
premise. See Rivas v. Rail Delivery Serv., Inc., 423 F.3d 1079,
1082 (9th Cir. 2005); see also Owner-Operator Indep. Driv-
ers Ass’n, Inc. v. New Prime, Inc., 192 F.3d 778 (8th Cir.
1999). That § 13703 also implicates the antitrust laws pro-
vides no reason for departing from this general rule.

  The district court found that “liability under § 13703 does
not extend beyond antitrust violations.” Reasoning that “Con-
               FULFILLMENT SERVICES INC. v. UPS                6499
gress struck a delicate balance when it adopted § 13703,
excepting certain agreements from antitrust liability,” the dis-
trict court explained:

    The agreement requirements contained in § 13703
    . . . serve the purpose of the statute, which is to pro-
    vide an exemption from antitrust liability for agree-
    ments that comply with the very specific provisions
    of the statute for securing such an exemption. Impos-
    ing further liability, as Fulfillment suggests exists
    under § 14704(a)(2), goes beyond the narrow pur-
    pose of § 13703, constrains contractual freedom, and
    is contrary to the policies and principles behind
    deregulations.

   [7] Rather than examining the policies and principles
behind the Termination Act and the antitrust laws, of which
there are no doubt many, our analysis begins with the text that
Congress actually enacted. In this case, the text of
§ 14704(a)(2) provides no basis to distinguish between viola-
tions of § 13703(f) and violations of other provisions of the
MCA. Section 14704(a)(2) reads simply: “A carrier or broker
providing transportation or service subject to jurisdiction
under chapter 135 is liable for damages sustained by a person
as a result of an act or omission of that carrier or broker in
violation of this part.” 49 U.S.C. § 14704(a)(2). Although
Congress may have had different purposes in enacting differ-
ent provisions of the MCA, the plain language of
§ 14704(a)(2) provides equally a damages remedy for “an act
or omission . . . in violation” of the MCA, without discrimi-
nating as to provisions under the Act.

   The Eighth Circuit’s analysis in New Prime is not, as UPS
has suggested and the district court found, to the contrary.
New Prime, 192 F.3d 778. In New Prime, the court held that
“§ 14704(a) authorizes private actions for damages and
injunctive relief to remedy at least some violations of the
Motor Carrier Act and its implementing regulations.” Id. at
6500            FULFILLMENT SERVICES INC. v. UPS
785 (emphasis added). UPS has latched onto the word “some”
in this passage as evidence that not every violation of the
MCA is actionable under § 14704(a)(2). But UPS misreads
this language.

   The plaintiff in New Prime sought both an injunction under
§ 14704(a)(1) and damages under § 14704(a)(2). Id. at 784-
85. Section 14704(a)(1), a provision not at issue in this case,
allows suits for injunctions against “violations of sections
14102 and 14103.” 49 U.S.C. § 14704(a)(1). The defendant
claimed that some of the regulations it was accused of violat-
ing were not promulgated under § 14102 or § 14103, and thus
were outside the scope of § 14704(a)(1). New Prime, 192 F.3d
at 784. The court held that question was not properly before
it, but included the caveat that § 14704(a) allows suits to
enforce “at least some” violations of the Motor Carrier Act
and its regulations. Id. at 785. In other words, the “at least
some” language was meant to reserve judgment on the avail-
ability of § 14704(a)(1) injunctions for violations of regula-
tions promulgated outside of § 14102 or § 14103. This
language has no bearing on the scope of § 14704(a)(2).

   [8] In sum, the plain language of § 14704(a)(2) counsels
that there is a private right of action for violations within that
part of the Termination Act, without limitation as to whether
the claim rests on an antitrust violation. The alleged tariff vio-
lation here falls squarely within the statute.

  III.   FAILURE TO STATE A CLAIM UNDER § 14704(a)(2)

   [9] Although § 14704(a)(2) does not limit claims to particu-
lar provisions of the MCA, neither does it allow suits for
abstract violations; to state a claim, a plaintiff must still allege
damages as a consequence of the violation. By its terms,
§ 14704(a)(2) only makes carriers liable “for damages sus-
tained by a person.” 49 U.S.C. § 14704(a)(2). Fulfillment’s
claim that Congress has provided a “statutory penalty” for
violations of § 13703(f)(1)(B)(i), and that Congress intended
               FULFILLMENT SERVICES INC. v. UPS             6501
§ 14704(a) to transfer the Interstate Commerce Commission’s
power to award restitution to shippers to the shippers them-
selves, is belied by the text of § 14704(a)(2).

   The Supreme Court has been clear that damages do not
include restitution or penalties, but rather are based on the
extent of the injury actually suffered. Penn. R.R. Co. v. Int’l
Coal Mining Co., 230 U.S. 184, 204 (1913) (“The statute [an
earlier version of the ICA] gives a right of action for damages
to the injured party, and by the use of these legal terms clearly
indicated that the damages recoverable were those known to
the law and intended as compensation for the injury sus-
tained.”). A close examination of Fulfillment’s complaint and
briefing reveals that although it uses the term “damages,” in
effect Fulfillment seeks disgorgement of UPS’s “unlawful”
tariff or a penalty similar to what the Interstate Commerce
Commission could have imposed. Because Fulfillment alleges
only restitution and penalties, it has alleged no damages, and
therefore failed to state a claim. See Doe v. Chao, 540 U.S.
614, 624-25 (2004) (“[A]n individual subjected to an adverse
effect . . . without more has no cause of action for damages.”).

   [10] Fulfillment points to § 13103 to plug this hole in its
claim. That provision, although called a “savings” clause,
cannot save Fulfillment’s claim. Section 13103 states: “Ex-
cept as otherwise provided in this part, the remedies provided
under this part are in addition to remedies existing under
another law or common law.” 49 U.S.C. § 13103. Even if
§ 13103 were read to allow a court to impose equitable or
other remedies in the event of a successful § 14704(a)(2)
claim, the provision does not eliminate § 14704(a)(2)’s basic
requirement that a plaintiff allege damages. In other words,
the plain language of § 14704(a)(2) requires a plaintiff allege
damages, regardless of whether other remedies may also be
available under § 13103.

  [11] In any event, Fulfillment’s position suffers from
another, equally fatal, flaw: § 13103 does not even appear to
6502           FULFILLMENT SERVICES INC. v. UPS
allow courts to impose equitable remedies as an adjunct to
damages under § 14704(a)(2). Nearly 100 years ago, the
Supreme Court construed an earlier version of the ICA, which
included language identical to that in § 13103:

    [W]e have held that a manifest purpose of the [sav-
    ings clause] is to make it plain that such “appropriate
    common law and statutory remedies” as can be
    enforced consistently with the scheme and purpose
    of the act are not abrogated or displaced; that this
    provision is not intended to nullify other parts of the
    act, or to defeat rights or remedies given by earlier
    sections, but to preserve all existing rights not incon-
    sistent with those which the act creates.

Penn. R.R. Co. v. Sonmah Shaft Coal Co., 242 U.S. 120, 123-
24 (1916) (internal citations omitted). The savings clause
merely preserves the causes of action and remedies that
already existed and do not conflict with the Act; it does not
allow a plaintiff to seek equitable remedies under the new
causes of action created by the Act nor does it create a free-
standing remedy unhinged from the private cause of action
under § 14704.

   The Tenth Circuit explained this distinction in Overbrook
Farmers Union Coop. Ass’n v. Mo. Pac. R.R. Co., 21 F.3d
360 (10th Cir. 1994). There, a shipper alleged willful viola-
tions of an older version of the ICA related to rail carriage,
under a provision containing language identical to that of
§ 14704(a)(2), and sought punitive damages. Id. at 362-63.
The railroad argued that punitive damages were not autho-
rized by the act, as the language allowed only for “damages
sustained by a person,” i.e. actual damages. Id. at 362. Over-
brook, like Fulfillment, pointed to the savings clause, and
argued that it preserved the common law right to seek puni-
tive damages. Id. at 363. The court disagreed, holding that the
savings clause preserved the plaintiff’s right to seek state law
or common law remedies, but only if the plaintiff brought a
                  FULFILLMENT SERVICES INC. v. UPS                      6503
separate claim based in state or common law. Id. at 364 (“At
a minimum, before punitive damages can be imposed upon a
carrier . . . the plaintiff must seek relief in addition to the stat-
utory relief provided by [the ICA].”). In other words, the sav-
ings clause does not expand the remedies available under
statutory claims, but merely preserves those available under
preexisting rights of action.

   [12] Fulfillment failed to state a claim because it failed to
allege any actual damages. The suit was properly dismissed
and thus we do not need to reach UPS’s alternate arguments,
including the claim that Fulfillment’s action was untimely.

  IV.     ATTORNEY’S FEES

   The only issue remaining for resolution is UPS’s motion
for attorney’s fees. Despite dismissal of Fulfillment’s claims,
the district court found that UPS was not entitled to attorney’s
fees under § 14704(e). We agree, but again on a different
rationale.

   The district court characterized its dismissal of Fulfill-
ment’s claims as based on a lack of standing and, therefore,
a lack of subject matter jurisdiction.3 Without subject matter
jurisdiction over the underlying claims, the district court rea-
soned, it was without jurisdiction to award attorney’s fees.
Because, as explained above, we hold that Fulfillment does
have standing, the question of UPS’s entitlement to attorney’s
  3
    The district court’s basis for dismissing Fulfillment’s claims is unclear.
The order of April 19, 2006, appears to find that Fulfillment failed to state
a claim under § 14704(a)(2), because its claim for damages was based on
a violation of § 13703, a provision which the district court limited to relief
via the antitrust statutes. The subsequent order denying attorney’s fees,
however, characterizes the rationale for dismissal as lack of standing and
subject matter jurisdiction. Because we decide the attorney’s fees question
on a different basis, we do not need to sort out the precise contours of the
district court’s ruling on dismissal.
6504           FULFILLMENT SERVICES INC. v. UPS
fees must be resolved under the attorney’s fees provision:
§ 14704(e).

   [13] Although “Congress legislates against the strong back-
ground of the American Rule. . . . that unless Congress pro-
vides otherwise, parties are to bear their own attorney’s fees,”
Congress can override this rule with a clear expression of con-
gressional intent to shift fees. Fogerty v. Fantasy, Inc., 510
U.S. 517, 533 (1994) (citations omitted). In the case of
§ 14704(e), without doubt Congress intended to deviate from
the American Rule — hence the existence of the fee-shifting
provision. What is less clear is exactly what Congress
intended the new rule to be. Specifically at issue here is
whether § 14704(e) applies only to successful plaintiffs, or
whether it applies equally to successful defendants. The only
other circuit court to consider this issue, albeit in the context
of a different provision of the ICA, held that “the statutory
scheme was designed to benefit plaintiffs and that the remedy
provided in § 14704(e) must be read consistent with that” and
thus only prevailing plaintiffs are eligible for fees under this
provision. Owner-Operator Indep. Drivers Ass’n, Inc. v. New
Prime, Inc., 398 F.3d 1067, 1071 (8th Cir. 2005) (“New Prime
II”).

   [14] Section 14704(e) reads in relevant part: “The district
court shall award a reasonable attorney’s fee under this sec-
tion.” 49 U.S.C. § 14704(e). The statute says nothing about
the prevailing party or about the plaintiff or the defendant.
Viewing this text in isolation, one might mistakenly leap to
the conclusion that it applies equally to plaintiffs and defen-
dants. For that matter, one could just as easily read it to apply
to both prevailing and defeated parties—a reading for which
neither party advocates. Nevertheless, the Supreme Court’s
jurisprudence in this area cautions against such a simplistic
approach, and a more comprehensive reading of the statute
reveals its purpose. See New Prime II , 398 F.3d at 1069
(finding this provision ambiguous despite its superficial clar-
ity).
                 FULFILLMENT SERVICES INC. v. UPS                    6505
   [15] The Supreme Court has unfailingly counseled that fee-
shifting provisions can only be understood in light of the
goals and objectives of the underlying legislation. See Martin
v. Franklin Capital Corp., 546 U.S. 132, 139 (2005) (“When
applying fee-shifting statutes, ‘we have found limits in the
large objectives of the relevant Act, which embrace certain
equitable considerations.’ ”) (quoting Indep. Fed’n of Flight
Attendants v. Zipes, 491 U.S. 754, 759 (1989)); Fogerty, 510
U.S. at 522-24 (relying on the differing purposes of the Civil
Rights Act of 1964 and the Copyright Act to construe their
nearly identically worded fee-shifting provisions differently);
Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 418-19
(1978). This consideration is particularly important here
because of the statutory ambiguity.

   [16] To discover the scope of § 14704(e), we look to its
context, just as the Supreme Court has done in earlier cases.
In Fogerty, the Court distinguished fee-shifting provisions of
the Copyright Act from those in Title VII of the Civil Rights
Act of 1964 on the grounds that the latter statute was intended
to provide incentives for litigants lacking the resources to act
as “private attorney[s] general,” whereas “entities which sue
for copyright infringement as plaintiffs can run the gamut
from corporate behemoths to starving artists.” Fogerty, 510
U.S. at 524 (quoting Cohen v. Va. Elec. & Power Co., 617 F.
Supp. 619, 622-23 (E.D. Va. 1985)). The statute at issue here
lies somewhere between the Civil Rights Act and the Copy-
right Act on this measure. While plaintiffs under § 14704 can
range from individual shippers to international conglomerates,
one of the purposes of the Termination Act was to shift
enforcement of the MCA from the government to private par-
ties.4
   4
     The New Prime II court found that the purpose of the Truth in Leasing
regulations, which were based on ICA provisions, was to correct imbal-
ances in bargaining power, and that awarding fees to defendants would,
therefore, be contrary to the purpose of the Termination Act. 398 F.3d at
1070. The court’s analysis of the Termination Act’s purpose focused on
the purpose of the Truth in Leasing regulations. Because we conclude that
§ 14704(a)(2), and thus § 14704(e), applies to all violations of the Termi-
nation Act, we look to the purpose of the Termination Act as a whole, not
just to the particular provision under which Fulfillment sued.
6506           FULFILLMENT SERVICES INC. v. UPS
   Several additional considerations tip the scale in favor of
reading § 14704(e) as applicable only to successful plaintiffs.
The title of § 14704 is “Rights and remedies of persons
injured by carriers or brokers,” indicating that the entire pro-
vision applies only to remedies available to plaintiffs. 49
U.S.C. § 14704. Although a title cannot override the plain lan-
guage of a statute, it is nevertheless informative in the face of
ambiguity. Also, the statute provides that the fee is to be
awarded “under this section,” which, in fact, relates to reme-
dies for plaintiffs, not defendants.

   Finally, as Fulfillment points out, because § 14704(e) is a
mandatory fee-shifting provision, to construe it as applicable
to both plaintiffs and defendants would impose the British
Rule of “loser pays” via a fee-shifting statute. While imposi-
tion of the British Rule would be far from the “absurd result”
that Fulfillment claims, we must nevertheless consider that
this would be the consequence of UPS’s proffered interpreta-
tion. Had Congress aspired to such a radical departure, it no
doubt would have so indicated with explicit language to that
effect. See Fogerty, 510 U.S. at 534 (“[W]e find it impossible
to believe that Congress, without more, intended to adopt the
British Rule. Such a bold departure from traditional practice
would have surely drawn more explicit statutory language and
legislative comment.”); see also New Prime II, 398 F.3d at
1070 (reaching the same conclusion regarding § 14704(e)).

   [17] Even the legislative history of § 14704(e) “is sparse,”
and is inconclusive as to Congress’s intent. New Prime, 398
F.3d at 1070. As the Eighth Circuit concluded, the history
does not support the position that Congress intended to adopt
a “sea change” and mandate awards to prevailing defendants.
Id.

   [18] Because we read § 14704(e) to mandate an award of
attorney’s fees only to successful plaintiffs, we affirm the dis-
trict court’s denial of UPS’s motion for attorney’s fees.
           FULFILLMENT SERVICES INC. v. UPS   6507
  AFFIRMED. Each party shall bear its own costs on
appeal.